Opinion by
Judge Lindsay :
Our power to revise the judgmeiits of inferior tribunals in cases in which appeals lie to this court, arises, when, within the prescribed time, one or the other of the parties to the judgment shall file in the clerk’s office “an authenticated copy of the record.” Secs. 879, 880, Civil Code of Practice. The Code makes no provisions for the prosecution of appeals upon agreed records.
In cases in which the copy of the record has been made out and authenticated, as provided by law, this court has in some instances allowed omitted portions to be supplied, and mistakes to be corrected by the agreement of parties; but we are aware of no case in which the judgment of an inferior court has been reviewed upon a record wholly unauthenticated. We can not consent tO' carry a practice, of doubtful propriety at best, to such a length. In this case, we have no official information that any such action, as that mentioned in the printed transcript, has ever been instituted in the Louisville Chancery Court; and there is no legal evidence before us showing that any such judgment as that which we are asked to review, has been rendered by said court.
The order of submission is set aside, and appellant is required to file and authenticate a copy of the record within sixty days, upon pain of having his appeal dismissed.